EXHIBIT 10.70
MOVE, INC.
Amendment to the Executive Retention and Severance Agreement
with James S. Caulfield
     This Amendment to the Employment Agreement dated as of October 5, 2006 (the
“Agreement”) between Move, Inc. (the “Company”) and James S. Caulfield
(“Executive”) is made this 19th day of December, 2008.
     The Company and Executive have determined that it is in their best
interests to amend the Agreement to include special provisions intended to
ensure compliance with Internal Revenue Code Section 409A relating to deferred
compensation. In consideration of the mutual covenants contained herein and the
continued employment of Executive by the Company, the parties agree as follows:
     1. The fourth sentence of Section 2.4 of the Agreement is deleted and
replaced with the following:
“The Contingent Bonus Payment, if any, shall be paid in a lump sum within sixty
(60) days after the end of the year in which Executive’s termination date
occurs.”
     2. The fifth sentence of Section 2.4 of the Agreement is deleted and
replaced with the following:
“The Contingent Bonus Payment, if any, shall be paid in a lump sum within sixty
(60) days after the end of the year in which Executive’s termination date
occurs.”
     3. Section 4.4 of the Agreement is deleted in its entirety and replaced
with the following:
“4.4 “Diminution of Responsibilities” means the occurrence of any of the
following conditions, without Executive’s consent and which condition is not
cured by the Company within thirty (30) days after notice by Executive
specifying the condition (which notice must be given no later than 90 days after
the initial occurrence of such event): (a) a reduction by the Company of
Executive’s duties, responsibilities, authority or reporting relationship such
that Executive no longer serves in a substantive, senior executive role for the
Company comparable in stature to Executive’s current role, or no longer reports
to the chief executive officer of the Company; (b) a material reduction in
Executive’s base salary or the percentage of his base salary on which his target
bonus is based, provided that a reduction in base salary that is the result of a
general reduction in salary in an amount similar to reductions for other
similarly situated Company executives shall not constitute a “Diminution of
Responsibilities”; (c) a material reduction in benefits (other than future
option grants), provided that a reduction in benefits that is the result of a
general reduction in benefits in an amount similar to reductions for other
similarly situated Company employees shall not constitute a “Diminution of
Responsibilities”; (d) the Company’s requiring Executive to be based at any
office or location more than 50 miles from the Company’s headquarters in
Westlake Village, California; or (e) a material breach by the Company of the
terms of this Agreement or the Letter to you.”
     4. Section 4.7(b) of the Agreement is amended by deleting the words “one
hundred and twenty (120)” and replacing them with the words “one hundred and
eighty (180)”.





--------------------------------------------------------------------------------



 



     5. Section 4.8(b) of the Agreement is amended by deleting the words “one
hundred and twenty (120)” and replacing them with the words “one hundred and
eighty (180)”.
     6. The first sentence of Section 5.3 of the Agreement is deleted and
replaced with the following:
“In the event that the Company or the Executive gives notice to the other party
of its intention to terminate Executive’s employment with the Company under
circumstances that would constitute a Termination Upon a Change of Control or
Termination in Absence of a Change of Control (the “Termination Notice”), the
Company shall have the right, exercisable by notice to Executive given at any
time prior to ten (10) days after its receipt or delivery of the Termination
Notice, to request that Executive remain employed by the Company for such period
as the Company may elect, but in no event longer than one hundred eighty
(180) days following its receipt or delivery of the Termination Notice.”
     7. The agreement is hereby amended by adding the following new Section 9.5:
     “9.5. Code Section 409A”.
     (a) This Agreement shall be interpreted and administered in a manner so
that any amount or benefit payable hereunder shall be paid or provided in a
manner that is either exempt from or compliant with the requirements
Section 409A of the Code and applicable Internal Revenue Service guidance and
Treasury Regulations issued thereunder (and any applicable transition relief
under Section 409A of the Code).
     (b) Notwithstanding anything in this Agreement to the contrary, to the
extent that any amount or benefit that would constitute non-exempt “deferred
compensation” for purposes of Section 409A of the Code would otherwise be
payable or distributable hereunder, or a different form of payment would be
effected, by reason of your termination of employment, such amount or benefit
will not be payable or distributable to you, and/or such different form of
payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to your termination of employment meet the description
or definition of “separation from service” in Section 409A of the Code and
applicable regulations, or (ii) the payment or distribution of such amount or
benefit would be exempt from the application of Section 409A of the Code by
reason of the short-term deferral exemption or otherwise. This provision does
not prohibit the vesting of any amount upon a termination of employment, however
defined. If this provision prevents the payment or distribution of any amount or
benefit, such payment or distribution shall be made on the date, if any, on
which an event occurs that constitutes a Section 409A-compliant “separation from
service” occurs, or such later date as may be required by subsection (c) below.
     (c) Notwithstanding anything in this Agreement to the contrary, if any
amount or benefit that would constitute non-exempt “deferred compensation” for
purposes of Section 409A of the Code would otherwise be payable or distributable
under this Agreement by reason of your separation from service during a period
in which you are a Specified Employee (as defined below), then, subject to any
permissible acceleration of payment by Homestore under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes):

  (i)   if the payment or distribution is payable in a lump sum, your right to
receive payment or distribution of such non-exempt deferred compensation will be

-2-



--------------------------------------------------------------------------------



 



      delayed until the earlier of your death or the first day of the seventh
month following your separation from service; and     (ii)   if the payment or
distribution is payable over time, the amount of such non-exempt deferred
compensation that would otherwise be payable during the six-month period
immediately following your separation from service will be accumulated and your
right to receive payment or distribution of such accumulated amount will be
delayed until the earlier of your death or the first day of the seventh month
following your separation from service, whereupon the accumulated amount will be
paid or distributed to you on such date and the normal payment or distribution
schedule for any remaining payments or distributions will resume.

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.”
     Except as expressly amended hereby, the terms of the Agreement shall be and
remain unchanged and the Agreement as amended hereby shall remain in full force
and effect.
     IN WITNESS WHEREOF, the Company and Executive have caused this Amendment to
be executed on the day and year first above written.

                  MOVE, INC.    
 
           
 
  By:   /s/ W. Michael Long
 
   
 
                EXECUTIVE    
 
                  /s/ James S. Caulfield                   James S. Caulfield  
 

-3-